                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    In Re: Oil Spill by the Oil Rig                       *
    “Deepwater Horizon” in the Gulf                                     MDL 2179
    of Mexico, on April 20, 2010                          *
                                                                        SECTION: J(2)
                                                          *
    Applies to:                                                         JUDGE BARBIER
    All Cases in the B3 Pleading                          *
    Bundle                                                              MAG. JUDGE WILKINSON
                                                          *

                THIRD AMENDMENT TO PRETRIAL ORDER NO. 68

        Pretrial Order No. 68 § III.A (“PTO 68”) (Rec. Doc. 26070, amended by Rec.

Docs. 26077, 26088) scheduled a status conference for Friday, December 6, 2019,

where “the Parties will report on the status of their compliance with this PTO 68 and

may discuss any proposals for future management of the B3 bundle.”

        PTO 68 § I.A required the parties to produce certain documents within 90 days

after PTO 68 issued, which, after adjusting for weekends and holidays, is Tuesday,

January 21, 2020.1 Thirty days after the January 21st deadline (i.e., on Thursday,

February 20), the parties must file a status report regarding compliance with PTO 68

§ I.A. (See PTO 68 § I.C.1). PTO 68 then contemplates that the Court will issue an

order requiring any non-compliant parties to appear and show cause why they have

failed to comply. (Id. § I.C.3).

        In light the timeline set forth in PTO 68 §§ I.A, I.C.1, and I.C.3,




1
 PTO 68 issued on October 21, 2019. Ninety days after October 21st is January 19, 2020, which is a Sunday. Monday,
January 20th is a federal holiday. Therefore, the deadline falls is Tuesday, January 21.
        IT IS ORDERED that the status conference on Friday, December 6, 2019 at

9:30 a.m. (see PTO 68 § III.A, Rec. Doc. 26070) is CANCELLED.

        IT IS FURTHER ORDERED that the status conference contemplated in PTO

68 § III.A and the show cause hearing contemplated in PTO 68 § I.C.3 is scheduled

for Friday, March 6th, 2020 at 9:30 a.m. At this hearing, the Court will address any

parties who have failed to comply with PTO 68 § I.A and future management of the

B3 bundle.

        New Orleans, Louisiana, this 26th day of November, 2019.




                                                          _______________________________
                                                            United States District Judge


Note to Clerk: Mail copies of this Order to the individuals listed on the next
page, who appear to be the pro se plaintiffs in the B3 bundle.


 %UXFH6KDQH0DGGR[                       
 %XUNHWW&UDLJ0LFKDHO                    
 'H%RVH-LPP\5D\PRQG                     
 'H%RVH.DUHQ$QQ                         
 (YDQV5REHUW (QJLQHHUV )LOPPDNHUV
                                            
 &RPSXWHU8VHUV*URXS 
 )HWWHUKRII&DURO/\QQ                    
 )HWWHUKRII&KD\WRQ/HH                   
 )HWWHUKRII&KHOVHD/\QQ                  
 +HOPKROW]0LFKDHO%HQMDPLQ               
 .H\HV(OOLV (VWDWHRI&KULVWLQH&.H\HV  
 0HUFKDQW5D\PRQG-RH                     
 :DWVRQ(VWKHU0DULH                      




                                                   2
